The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21, 23, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, US 2012/0256568 A1, which illustrates a reconfigurable battery 42 having several electrical energy storage devices 52 with negative poles connected to each other via respective switches 57 in a regenerative or recharging mode (Figure 5b) and positive poles connected to successive negative poles in a driving or working mode (Figure 5a) in selectively different connecting manners (paragraphs 0105-0108, 0110, 0114; MPEP §§ 2111.02 and 2114 with regard to “prosthesis” in the preamble of claim 16).  Regarding claim 19, a junction at each switch 57 is electrically connected to a battery cell 52; another junction at each switch 57 is electrically connected to an upper or lower bus leading to motor 46, which serves as a charging unit during a braking action (paragraph 0108); and a third junction at each switch 57 is electrically connected to the motor 46 via one or more preceding or successive cells 52 for increased voltage across the motor 46 while in a consumption mode (the middle two cells 52 being successive and preceding relative to each other, as depicted in Figures 5a and 5b, and thus the positive pole of one is connected to the negative pole of the other via respective switch junctions).  Regarding claim 21, the battery cells 52 may involve lithium ions (paragraph 0103).  Regarding claim 25, the system may further include a detection device in the form of sensors to determine how to reconfigure the battery 42 and whether the auxiliary power source 56 should be added to the circuitry (paragraphs 0108, 0112).  Regarding claim 26, the battery cells 52 are optionally connected in parallel during the working mode in order to supply higher electrical current to the motor 46 as needed (paragraph 0117).  The further limitations of other claims are readily apparent (MPEP § 707) from the drawings and passages referenced above.
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2012/0256568 A1.  Regarding claim 22, a connection device according to a USB Standard would have been obvious to the ordinary practitioner at the effective filing date of the present invention in order to facilitate communication with a controller (paragraphs 0108+).  Regarding claim 24, a manual switch between charging and working modes would have been obvious in order to test or diagnose battery cell configurations.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2012/0256568 A1, in view of Konishi, US 2013/0053736 A1.  Prostheses evidently encompass orthoses (Applicant’s specification: paragraph 0014, first sentence), and utilizing Lee’s systems in orthotic limb assist devices like that of Konishi would have been obvious from the indicated advantages of enhanced control over power, voltages, and charging, with Konishi likewise using management of power, voltages, and battery charge levels (paragraphs 0014-0016, 0031+) and Lee indicating that such systems may be adapted for use “in other types of electric vehicles … [and] in virtually any type of device that requires the use of rechargeable batteries” (paragraph 0113).
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Schenk et al., DE 10 2015 006 208 A1, in view of Lee, US 2012/0256568 A1, and Konishi, US 2013/0053736 A1.  Schenck et al. describe series working and parallel charging modes (paragraphs 0009 and 0029-0031), and electrical separation from an energy consumer may be effected with a switch (analogous to the open switch 7 in Figure 2) and would have been obvious, if not inherent, in order to recharge the energy storage devices without simultaneously expending power on a load, with Schenk et al. incorporating Lee by reference in paragraph 0004.  Applying such a battery management system to limb orthoses like that of Konishi would have been obvious for reasons set forth above, with further motivation (to combine) provided by the similarities among the systems.
Applicant’s remarks have been considered and are adequately addressed in the above grounds of rejection, necessitated by the revisions pertaining to the connections among the four switches as claimed.  Applicant has requested a telephonic interview and should, in preparation, review the Lee patent publication as currently applied to the claims.  Applicant may then contact the examiner for an appointment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774